EXHIBIT 10.1

Execution Copy

Allied Capital Corporation

Note Agreement

Dated as of May 1, 2006

Re: $50,000,000 6.75% Senior Notes due May 1, 2013

1

Table of Contents

                         
Section
          Heading   Page
SECTION 1.
          DESCRIPTION OF NOTES AND COMMITMENT.     1  
Section 1.1.
          Description of Notes     1  
Section 1.2.
          Applicable Interest Rates     1  
Section 1.3.
          Commitment, Closing Date     2  
SECTION 2.
          PAYMENT OF NOTES.     2  
Section 2.1.
          Required Payments     2  
Section 2.2.
          Optional Prepayment with Premium     2  
Section 2.3.
          Notice of Optional Prepayments     2  
Section 2.4.
          Application of Prepayments     3  
Section 2.5.
          Direct Payment     3  
Section 2.6.
          Payments Due on Non-Business Days     3  
SECTION 3.
          REPRESENTATIONS.     3  
Section 3.1.
          Representations of the Company     3  
Section 3.2.
          Representations of the Purchaser     3  
SECTION 4.
          CLOSING CONDITIONS     5  
Section 4.1.
          Conditions     5  
Section 4.2.
          Waiver of Conditions     6  
SECTION 5.
          COVENANTS     6  
Section 5.1.
          Corporate Existence, Etc     7  
Section 5.2.
          Insurance     7  
Section 5.3.
          Taxes, Claims for Labor and Materials, Compliance with Laws     7  
Section 5.4.
          Maintenance, Etc     7  
Section 5.5.
          Nature of Business     7  
Section 5.6.
          Capital Maintenance     8  
Section 5.7.
          Interest Charges Coverage Ratio     8  
Section 5.8.
          Limitations on Debt; Interest Rate Swaps     8  
Section 5.9.
          Limitation on Liens     8  
Section 5.10.
          Restricted Payments     10  
Section 5.11.
          Mergers, Consolidations and Sales of Assets     11  
Section 5.12.
          Repurchase of Notes     13  
Section 5.13.
          Transactions with Affiliates     13  
Section 5.14.
          Termination of Pension Plans     13  
Section 5.15.
          Reports and Rights of Inspection     14  
SECTION 6.
          EVENTS OF DEFAULT AND REMEDIES THEREFOR     16  
Section 6.1.
          Events of Default     16  
Section 6.2.
          Notice to Holders     18  
Section 6.3.
          Acceleration of Maturities     18  
Section 6.4.
          Rescission of Acceleration     19  
SECTION 7.
          AMENDMENTS, WAIVERS AND CONSENTS     19  
Section 7.1.
          Consent Required     19  
Section 7.2.
          Solicitation of Holders     19  
Section 7.3.
          Effect of Amendment or Waiver     20  
SECTION 8.
          INTERPRETATION OF AGREEMENT; DEFINITIONS     20  
Section 8.1.
          Definitions     20  
Section 8.2.
          Accounting Principles     30  
Section 8.3.
          Directly or Indirectly     30  
Section 8.4.
          Schedules and Exhibits; Sections     30  
SECTION 9.
          MISCELLANEOUS     30  
Section 9.1.
          Registered Notes     30  
Section 9.2.
          Exchange of Notes     30  
Section 9.3.
          Loss, Theft, Etc. of Notes     31  
Section 9.4.
          Expenses, Stamp Tax Indemnity     31  
Section 9.5.
          Powers and Rights Not Waived; Remedies Cumulative     31  
Section 9.6.
          Notices     32  
Section 9.7.
          Successors and Assigns     32  
Section 9.8.
          Survival of Covenants and Representations     32  
Section 9.9.
          Severability     32  
Section 9.10.
          Governing Law     33  
Section 9.11.
          Captions     33  
Section 9.12.
          Confidential Information     33  
Signature
                    35  
Attachments to Note Agreement:
                       
Schedule I
    —     Name and Address of Purchaser
       
Exhibit A
    —     Form of Note
       
Exhibit B
    —     Representations and Warranties
       
Exhibit C
    —     Form of Opinion of Special Counsel to the Purchaser
       
Exhibit D
    —     Form of Opinion of Counsel to the Company
       

2

Allied Capital Corporation
1919 Pennsylvania Avenue, N.W.
Washington, DC 20006

Note Agreement

Re: $50,000,000 6.75% Senior Notes due May 1, 2013

Dated as of
May 1, 2006



    To the Purchaser named



•   n Schedule I to this Agreement

Ladies and Gentlemen:

The undersigned, Allied Capital Corporation (the “Company”), a Maryland
corporation, hereby agrees with the Purchaser named on Schedule I to this
Agreement (the “Purchaser”) as follows:



    Section 1. Description of Notes and Commitment.

Section 1.1. Description of Notes. The Company will authorize the issue and sale
of $50,000,000 6.75% Senior Notes due May 1, 2013 (the “Notes”), such term to
include any such notes issued in substitution therefor pursuant to §9 of this
Agreement). The Notes shall be substantially in the form set out in Exhibit A,
with such changes therefrom, if any, as may be approved by the Purchaser and the
Company. The Notes are not subject to prepayment or redemption at the option of
the Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the Premium, if any, set forth in §2 of
this Agreement.

Section 1.2. Applicable Interest Rates. The Notes shall bear interest (computed
on the basis of a 360-day year of twelve 30-day months) on the unpaid principal
balance thereof from the date of issuance. The Notes shall bear interest at the
rate of 6.75% per annum. Interest on the Notes is payable semiannually on
November 1 and May 1 in each year, commencing November 1, 2006, until such
principal sum shall have become due and payable (whether at maturity, upon
notice of prepayment or otherwise) and the Company shall pay on demand interest
on any overdue principal and Premium (as provided herein) and, to the extent
permitted by applicable law, on any overdue interest, from the due date thereof
at a rate of 8.75% per annum (whether by acceleration or otherwise) until paid.

Section 1.3. Commitment, Closing Date. Subject to the terms and conditions
hereof and on the basis of the representations and warranties hereinafter set
forth, the Company agrees to issue and sell to the Purchaser, and the Purchaser
agrees to purchase from the Company, Notes in the principal amount set forth
opposite the Purchaser’s name on Schedule I hereto at a price equal to the
principal amount thereof on May 1, 2006 (the “Closing Date”); provided that the
Closing Date may be postponed to such other date (but not more than ten days
after the originally scheduled Closing Date) as shall mutually be agreed upon by
the Company and the Purchaser. Delivery of the Notes will be made at the offices
of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603. On
the Closing Date, the Company will deliver to the Purchaser the Notes to be
purchased by the Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $500,000 as the Purchaser may request)
dated the Closing Date and registered in the Purchaser’s name (or in the name of
the Purchaser’s nominee), against delivery by the Purchaser to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer via Fedwire of immediately available funds for the
account of the Company to Account Number 3931033237 at Bank of America,
Bethesda, Maryland, (ABA #026-009-593).



    Section 2. Payment of Notes.

Section 2.1. Required Payments. The entire outstanding principal amount of the
Notes shall become due and payable on May 1, 2013.

Section 2.2. Optional Prepayment with Premium In addition to the payments
required by §2.1, upon compliance with §2.3 the Company shall have the
privilege, at any time and from time to time, of prepaying the outstanding
Notes, either in whole or in part (but if in part then in a minimum principal
amount of $1,000,000) and ratably among the Notes by payment of the principal
amount of the Notes, or portion thereof to be prepaid, and accrued interest
thereon to the date of such prepayment, together with a Premium equal to the
Make-Whole Amount, determined as of two Business Days prior to the date of such
prepayment pursuant to this §2.2.

Section 2.3. Notice of Optional Prepayments. The Company will give notice of any
prepayment of the Notes pursuant to §2.2 to each Holder thereof not less than
30 days nor more than 60 days before the date fixed for such optional prepayment
specifying (i) such date, (ii) the principal amount and the Holder’s Notes to be
prepaid on such date, (iii) that a Premium may be payable, (iv) the date when
such Premium will be calculated, (v) the estimated Premium and (vi) the accrued
interest applicable to the prepayment. Notice of prepayment having been so
given, the aggregate principal amount of the Notes specified in such notice,
together with accrued interest thereon and the Premium, if any, payable with
respect thereto shall become due and payable on the prepayment date specified in
said notice. Not later than two Business Days prior to the prepayment date
specified in such notice, the Company shall provide each Holder of a Note
written notice of the Premium, if any, payable in connection with such
prepayment and, whether or not any Premium is payable, a reasonably detailed
computation of the Make-Whole Amount (which calculation shall be reasonably
satisfactory to each Holder of the Notes to be prepaid).

Section 2.4. Application of Prepayments. In the case of all partial prepayments
pursuant to §2.2, the principal amount of the Notes to be prepaid shall be
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof.

Section 2.5. Direct Payment. Notwithstanding anything to the contrary contained
in this Agreement or the Notes, in the case of any Note owned by any Holder that
is the Purchaser or any other Institutional Holder which has given written
notice to the Company requesting that the provisions of this §2.5 shall apply,
the Company will punctually pay when due the principal thereof, interest thereon
and Premium, if any, due with respect to said principal, without any presentment
thereof, directly to such Holder at its address set forth in Schedule I hereto
or such other address as such Holder may from time to time designate in writing
to the Company or, if a bank account with a United States bank is so designated
for such Holder on Schedule I hereto the Company will make such payments in
immediately available funds to such bank account, marked for attention as
indicated, or in such other manner or to such other account in any United States
bank as such Holder may from time to time direct in writing.

Section 2.6. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.



    Section 3. Representations.

Section 3.1. Representations of the Company. The Company represents and warrants
that all representations and warranties set forth in Exhibit B are true and
correct as of the date hereof and are incorporated herein by reference with the
same force and effect as though herein set forth in full.

Section 3.2. Representations of the Purchaser. The Purchaser represents, and in
entering into this Agreement the Company understands, that the Purchaser is
acquiring the Notes in a private placement for the purpose of investment and not
with a view to the distribution thereof, and that the Purchaser has no present
intention of selling, negotiating or otherwise disposing of the Notes; it being
understood, however, that the disposition of the Purchaser’s property shall at
all times be and remain within its control. The Purchaser represents that it is
an institutional “accredited investor” within the meaning of Rule 501 of
Regulation D as promulgated under the Securities Act and at least one of the
following statements is an accurate representation as to each source of funds (a
“Source”) to be used by it to pay the purchase price of the Notes to be
purchased by it hereunder:

(a) the Source is an “insurance company general account” within the meaning of
Department of Labor Prohibited Transaction Exemption (“PTE”) 95-60 (issued
July 12, 1995) and there is no employee benefit plan, treating as a single plan
all plans maintained by the same employer (or affiliate thereof as defined in
Section V(a)(1) of PTE 95-60) or employee organization, with respect to which
the amount of the general account reserves and liabilities for all contracts
held by or on behalf of such plan exceeds ten percent (10%) of the total
reserves and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioners (“NAIC”) Annual Statement filed with the Purchaser’s state of
domicile; or

(b) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as the Purchaser has disclosed to the Company in writing
pursuant to this paragraph (b), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(c) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this paragraph (c); or

(d) the Source is a separate account that is maintained solely in connection
with the Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither of the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(h) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

If the Purchaser or any subsequent transferee of the Notes indicates that the
Purchaser or such transferee is relying on any representation contained in
paragraphs (b), (c) or (g) above, the Company shall deliver on the Closing Date
and on the date of any applicable transfer a certificate, which shall either
state that (i) it is neither a party in interest nor a “disqualified person” (as
defined in Section 4975(e)(2) of the Code), with respect to any plan identified
pursuant to paragraphs (b) or (g) above, or (ii) with respect to any plan,
identified pursuant to paragraph (c) above, neither it nor any “affiliate” (as
defined in Section V(c) of the QPAM Exemption) has at such time, and during the
immediately preceding one year, exercised the authority to appoint or terminate
said QPAM as manager of any plan identified in writing pursuant to paragraph
(c) above or to negotiate the terms of said QPAM’s management agreement on
behalf of any such identified plan.

As used in this §3.2, the terms “employee benefit plan,” “governmental plan,”
“party in interest” and “separate account” shall have the respective meanings
assigned to such terms in Section 3 of ERISA.



    Section 4. Closing Conditions.

Section 4.1. Conditions. The obligation of the Purchaser to purchase the Notes
on the Closing Date shall be subject to the performance by the Company of its
agreements hereunder which by the terms hereof are to be performed at or prior
to the time of delivery of the Notes and to the following further conditions
precedent:

(a) Closing Certificates. On the Closing Date the Purchaser shall have received
a certificate dated the Closing Date, signed by the President or an Executive
Vice President or the Chief Operating Officer or the Chief Financial Officer of
the Company, the truth and accuracy of which shall be a condition to the
Purchaser’s obligation to purchase the Notes proposed to be sold to the
Purchaser on the Closing Date and to the effect that (i) the representations and
warranties of the Company set forth in Exhibit B hereto are true and correct on
and with respect to the Closing Date, (ii) the Company has performed all of its
obligations hereunder which are to be performed on or prior to the Closing Date,
and (iii) no Default or Event of Default has occurred and is continuing.

(b) Legal Opinions. The Purchaser shall have received from Chapman and Cutler
LLP, who is acting as special counsel to the Purchaser in this transaction, and
from Sutherland Asbill & Brennan LLP, counsel for the Company, their respective
opinions dated the Closing Date, in form and substance satisfactory to the
Purchaser, covering the matters set forth in Exhibits C and D, respectively,
hereto.

(c) Purchase Permitted By Applicable Law, Etc. On the Closing Date, each
purchase of Notes shall (a) be permitted by the laws and regulations of each
jurisdiction to which the Purchaser is subject, without recourse to provisions
(such as Section 1405(a)(8) of the New York Insurance Law) permitting limited
investments by insurance companies without restriction as to the character of
the particular investment, (b) not violate any applicable law or regulation
(including, without limitation, Regulation U, T or X of the Board of Governors
of the Federal Reserve System) and (c) not subject the Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
the Purchaser, the Purchaser shall have received an officer’s certificate
certifying as to such matters of fact as the Purchaser may reasonably specify to
enable the Purchaser to determine whether such purchase is so permitted.

(d) Private Placement Number. A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the NAIC) shall have been obtained for the Notes.

(e) Satisfactory Proceedings. All corporate and other proceedings taken in
connection with the transactions contemplated by this Agreement, and all
documents and instruments necessary to the consummation thereof, shall be
satisfactory in form and substance to the Purchaser and the Purchaser’s special
counsel, and the Purchaser shall have received a copy (executed or certified as
may be appropriate) of all legal documents or proceedings taken in connection
with the consummation of said transactions.

Section 4.2. Waiver of Conditions. If on the Closing Date the Company fails to
tender to the Purchaser of the Notes to be issued to the Purchaser on such date
or if the conditions specified in §4.1 have not been fulfilled, the Purchaser
may thereupon elect to be relieved of all further obligations under this
Agreement. Without limiting the foregoing, if the conditions specified in §4.1
have not been fulfilled, the Purchaser may waive compliance by the Company with
any such condition to such extent as the Purchaser may in its sole discretion
determine. Nothing in this §4.2 shall operate to relieve the Company of any of
its obligations hereunder or to waive the Purchaser’s rights against the
Company.



    Section 5. Covenants.

From and after the Closing Date and continuing so long as any amount remains
unpaid on any Note:

Section 5.1. Corporate Existence, Etc. The Company will preserve and keep in
full force and effect, and will cause each Consolidated Subsidiary to keep in
full force and effect, its corporate existence and all registrations, licenses,
permits and governmental approvals necessary to the proper conduct of its
business except, in the case of a Consolidated Subsidiary, where the failure to
do so would not have a Material Adverse Effect; provided, however, that the
foregoing shall not prevent any transaction permitted by §5.11.

Section 5.2. Insurance. The Company will maintain, and will cause each
Consolidated Subsidiary to maintain, insurance coverage by financially sound and
reputable insurers in such forms and amounts and against such risks as are
customary for corporations and limited liability companies of established
reputation engaged in the same or a similar business and owning and operating
similar properties.

Section 5.3. Taxes, Claims for Labor and Materials, Compliance with Laws. The
Company will promptly pay and discharge, and will cause each Consolidated
Subsidiary to pay and discharge, all lawful taxes, assessments and governmental
charges or levies imposed upon the Company or such Consolidated Subsidiary,
respectively, or upon or in respect of all or any part of the property or
business of the Company or such Consolidated Subsidiary, all trade accounts
payable in accordance with usual and customary business terms, and all claims
for work, labor or materials, which if unpaid might become a Lien upon any
property of the Company or such Consolidated Subsidiary; provided, however, that
the Company or such Consolidated Subsidiary shall not be required to pay any
such tax, assessment, charge, levy, account payable or claim if (i) the
validity, applicability or amount thereof is being contested in good faith by
appropriate actions or proceedings which will prevent the forfeiture or sale of
any property of the Company or such Consolidated Subsidiary or any material
interference with the use thereof by the Company or such Consolidated
Subsidiary, and (ii) the Company or such Consolidated Subsidiary shall set aside
on its books, reserves deemed by it to be adequate with respect thereto. The
Company will promptly comply and will cause each Consolidated Subsidiary to
promptly comply with all laws, ordinances or governmental rules and regulations
to which it is subject including, without limitation, the Occupational Safety
and Health Act of 1970, as amended, ERISA and all laws, ordinances, governmental
rules and regulations relating to environmental protection in all applicable
jurisdictions, the violation of which could have a Material Adverse Effect or
would result in any Lien not permitted under §5.9.

Section 5.4. Maintenance, Etc. The Company will maintain, preserve and keep, and
will cause each Consolidated Subsidiary to maintain, preserve and keep, its
properties which are used in the conduct of its business (whether owned in fee
or a leasehold interest) in good repair and working order, ordinary wear and
tear excepted, and from time to time will make all necessary repairs,
replacements and renewals as the Company may determine to be appropriate to the
conduct of its business.

Section 5.5. Nature of Business. Neither the Company nor any Consolidated
Subsidiary will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Company and its Consolidated Subsidiaries would be substantially changed
from the general nature of the business engaged in by the Company and its
Consolidated Subsidiaries on the date of this Agreement as described in the
Company’s most recently filed Form 10-K.

Section 5.6. Capital Maintenance. The Company shall at all times maintain
Consolidated Shareholders Equity in an amount not less than (i) $1,500,000,000
plus (ii) 75% of the Net Proceeds of all Equity Issuances effected by the
Company or any of its Consolidated Subsidiaries at any time after December 31,
2004 (excluding the Net Proceeds of any Equity Issuance by a Consolidated
Subsidiary to a Consolidated Subsidiary or to the Company).

Section 5.7. Interest Charges Coverage Ratio. The Company shall maintain the
ratio of Adjusted EBIT to Interest Expense of the Company and its Consolidated
Subsidiaries, determined on a consolidated basis as of the last day of each
fiscal quarter for the period of four consecutive fiscal quarters ending on such
day, at not less than 1.8 to 1.

Section 5.8. Limitations on Debt; Interest Rate Swaps. (a) The Company will have
on the last day of each quarterly fiscal period a ratio of Consolidated Debt to
Consolidated Shareholders’ Equity not exceeding 1.5 to 1.

(b) The Company will not at any time permit the aggregate principal amount of
Priority Debt to exceed 25% of Consolidated Shareholders’ Equity.

(c) The Company will not at any time permit the Asset Coverage Ratio to be less
than 2 to 1.

(d) The Company will not permit any Consolidated Subsidiary to enter into any
Subsidiary Bank Guaranty or Subsidiary Existing Note Guaranty, unless the
Company shall first furnish to each Holder of the Notes (i) an unconditional
Subsidiary Note Guaranty, (ii) an Intercreditor Agreement, and (iii) an opinion
of counsel to the effect that such Subsidiary Note Guaranty has been duly
authorized, executed and delivered by such Consolidated Subsidiary and
constitutes the legal, valid and binding obligation of such Consolidated
Subsidiary, enforceable against such Consolidated Subsidiary in accordance with
the terms thereof, and covering such other matters as the Holders of 51% or more
of the principal amount of the Notes at the time outstanding may reasonably
request.

(e) The Company will not and will not permit any Consolidated Subsidiary to
enter into any Interest Rate Swap except in the ordinary course of business
pursuant to transactions that are entered into for bona fide purposes of
managing the Company’s interest rate and currency risk and not for speculation.

Section 5.9. Limitation on Liens. The Company will not, and will not permit any
Consolidated Subsidiary to, create or incur, or suffer to be incurred or to
exist, any Lien on its or their property or assets, whether now owned or
hereafter acquired, or upon any income or profits therefrom, or transfer any
property for the purpose of subjecting the same to the payment of obligations in
priority to the payment of its or their general creditors, or acquire or agree
to acquire any property or assets upon conditional sales agreements or other
title retention devices, except:

(a) Liens for property taxes and assessments or governmental charges or levies
and Liens securing claims or demands of mechanics and materialmen, provided
payment thereof is not at the time required by §5.3;

(b) Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
the Company or a Consolidated Subsidiary shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured;

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with the making of loans to customers,
worker’s compensation, unemployment insurance and other like laws,
warehousemen’s and attorneys’ liens and statutory landlords’ liens) and Liens to
secure the performance of bids, tenders or trade contracts, or to secure
statutory obligations, surety or appeal bonds or other Liens of like general
nature incurred in the ordinary course of business and not in connection with
(i) the borrowing of money or (ii) obligations pursuant to ERISA, provided in
each case, the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate actions or proceedings;

(d) minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which are
necessary for the conduct of the activities of the Company and its Consolidated
Subsidiaries or which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not in any event
materially impair their use in the operation of the business of the Company and
its Consolidated Subsidiaries;

(e) Liens securing Indebtedness of a Consolidated Subsidiary to the Company or
to another Wholly-Owned Consolidated Subsidiary;

(f) Liens incurred after the Closing Date given to secure the payment of the
purchase price or cost of construction incurred in connection with the
acquisition of, or improvements to, fixed assets useful and intended to be used
in carrying on the business of the Company or a Consolidated Subsidiary,
including Liens existing on such assets at the time of acquisition thereof or at
the time of acquisition by the Company or a Consolidated Subsidiary of any
business entity then owning such assets, whether or not such existing Liens were
given to secure the payment of the purchase price of the assets to which they
attach so long as they were not incurred, extended or renewed in contemplation
of such acquisition, provided that (i) the Lien shall attach solely to the
assets acquired or purchased, (ii) the Lien (other than Liens that are existing
on such assets at the time of acquisition thereof and that are permitted as
aforesaid) shall have been created or incurred within 180 days of the date of
acquisition of such fixed assets, except in the case of construction or
acquisition of improvements to real estate, the land on which such improvements
are located shall not be required to have been acquired within such 180 day
period; (iii) at the time of acquisition of such assets, the aggregate amount
remaining unpaid on all Indebtedness secured by Liens on such assets whether or
not assumed by the Company or a Consolidated Subsidiary shall not exceed an
amount equal to 80% (or 100% in the case of Capitalized Leases) of the lesser of
the total purchase price or fair market value at the time of acquisition of such
assets (as determined in good faith by the board of directors of the Company),
and (iv) all Indebtedness secured by such Liens shall be permitted hereunder;
and

(g) Liens securing Indebtedness (including Liens in existence on the Closing
Date and securing the Indebtedness described on Annex B to Exhibit B) so long as
the aggregate Indebtedness secured by all such Liens is permitted within the
limitations of §§5.7 and 5.8.

The Company will not, and will not permit any Consolidated Subsidiary to,
directly or indirectly, create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property which secures Debt outstanding under the Bank Credit Agreement or the
Existing Note Agreements, unless the Company makes, or causes to be made,
effective provision whereby the Notes will be equally and ratably secured with
any and all other obligations thereby secured; provided that such security is
granted pursuant to an agreement reasonably satisfactory to the Holders of 51%
or more of the principal amount of the Notes at the time outstanding.

Section 5.10. Restricted Payments. The Company will not except as hereinafter
provided:

(a) Declare or pay any dividends, either in cash or property, on any shares of
its capital stock of any class (except dividends or other distributions payable
solely in shares of capital stock of the Company);

(b) Directly or indirectly, or through any Subsidiary, purchase, redeem or
retire any  shares of its capital stock of any class or any warrants, rights or
options to purchase or acquire any shares of its capital stock (other than in
exchange for or out of the net cash proceeds to the Company from the
substantially concurrent issue or sale of other shares of capital stock of the
Company or warrants, rights or options to purchase or acquire any  shares of its
capital stock); or

(c) Make any other payment or distribution, either directly or indirectly or
through any Subsidiary, in respect of its capital stock;

(such declarations or payments of dividends, purchases, redemptions or
retirements of capital stock and warrants, rights or options and all such other
payments or distributions being herein collectively called “Restricted
Payments”), if after giving effect thereto (i) an Event of Default described in
paragraph (a) or (b) of §6.1 shall exist, (ii) as the result of an occurrence of
any other Event of Default described in §6.1 the Notes shall have been
accelerated under §6.3 or (iii) the Company would not be in compliance with the
limitations of §5.8.

The Company will not declare any regular quarterly dividend which constitutes a
Restricted Payment payable more than 80 days after the date of declaration
thereof; provided that any year-end extra dividend which constitutes a
Restricted Payment shall not be payable more than 120 days after the date of
declaration thereof.

For the purposes of this §5.10, the amount of any Restricted Payment declared,
paid or distributed in property shall be deemed to be the greater of the book
value or fair market value (as determined in good faith by the board of
directors of the Company) of such property at the time of the making of the
Restricted Payment in question.

Section 5.11. Mergers, Consolidations and Sales of Assets. (a) The Company will
not, and will not permit any Consolidated Subsidiary to, consolidate with or be
a party to a merger with any other Person or dispose of all or a substantial
part of the assets of the Company and its Consolidated Subsidiaries; provided
that:

(1) any Consolidated Subsidiary may merge or consolidate with or into, sell,
lease or otherwise dispose of all or a substantial part of its assets to the
Company or any Wholly-Owned Subsidiary so long as (A) (i) in any merger or
consolidation involving the Company, the Company shall be the surviving or
continuing corporation and (ii) in any merger or consolidation involving a
Wholly-Owned Subsidiary (and not the Company), a Wholly-Owned Subsidiary shall
be the surviving or continuing corporation, and (B) at the time of such
consolidation or merger and immediately after giving effect thereto, no Default
or Event of Default would exist;

(2) the Company may consolidate or merge with or into any other corporation if
(i) the corporation which results from such consolidation or merger (the
“surviving corporation”) is organized under the laws of any state of the United
States or the District of Columbia, (ii) the due and punctual payment of the
principal of and Premium, if any, and interest on all of the Notes, according to
their tenor, and the due and punctual performance and observation of all of the
covenants in the Notes and this Agreement, to be performed or observed by the
Company are expressly assumed in writing by the surviving corporation and the
surviving corporation shall furnish to the holders of the Notes an opinion of
counsel reasonably satisfactory to the Holder or Holders of 51% or more of the
principal amount of the Notes at the time outstanding to the effect that the
instrument of assumption has been duly authorized, executed and delivered and
constitutes the legal, valid and binding contract and agreement of the surviving
corporation enforceable in accordance with its terms, except as enforcement of
such terms may be limited by bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles, and (iii) at the time of such consolidation or
merger and immediately after giving effect thereto and to the incurrence of any
Debt assumed or incurred in connection therewith, (x) the aggregate amount of
outstanding Consolidated Debt and Priority Debt of the surviving corporation
would be permitted by the terms of §5.8 as of the last day of the fiscal quarter
immediately preceding the date of such consolidation or merger, and (y) no
Default or Event of Default would exist; and

(3) the Company and any Consolidated Subsidiary may, sell, transfer or otherwise
dispose of all or any part of its Investments in the ordinary course of business
including, without limitation, in securitization transactions.

(b) The Company will not permit any Consolidated Subsidiary to issue any Voting
Stock of such Consolidated Subsidiary except to satisfy the rights of minority
shareholders to receive issuances of stock which are non-dilutive to the Company
and/or any Consolidated Subsidiary; provided that the foregoing restrictions do
not apply to issuances to the Company or to a Wholly-Owned Subsidiary or the
issuance of directors’ qualifying shares.

(c) The Company will not sell, transfer or otherwise dispose of stock or Debt of
any Consolidated Subsidiary (except issuance of directors’ qualifying shares and
sales, transfers and dispositions of all the stock of a special purpose
Consolidated Subsidiary for consideration if (x) substantially all the assets of
such Consolidated Subsidiary constitute Investments and (y) the sale, transfer
or disposition of all such Investments for substantially the same consideration
would be permitted by §5.11(a)(3)) and will not permit any Consolidated
Subsidiary to sell, transfer or otherwise dispose of stock (otherwise than by
purchase or redemption of preferred stock) of a Consolidated Subsidiary or Debt
of any other Consolidated Subsidiary (except issuances to the Company or to a
Wholly-Owned Subsidiary or issuance of directors’ qualifying shares); provided
that the foregoing restrictions do not apply if the following conditions are
met:

(1) all shares of stock and all Debt of such Consolidated Subsidiary held by the
Company and its Subsidiaries shall be sold simultaneously;

(2) in the opinion of the Company’s board of directors:



  (i)   such sale of stock or Debt is in the best interests of the Company; and



  (ii)   the consideration paid for such stock and Debt is deemed adequate and
satisfactory.

(3) the Consolidated Subsidiary being disposed of shall not have any continuing
investment in the Company or any Consolidated Subsidiary that is not being
disposed of simultaneously; and

(4) such sale or disposition does not involve a substantial part of assets of
the Company and its Consolidated Subsidiaries.

As used in this §5.11, a sale of assets will be deemed a “substantial part” of
the assets of the Company and its Consolidated Subsidiaries if (i) the Book
Value of such assets sold in a given fiscal year (except those sold in the
ordinary course of business) exceeds 15% of the Consolidated Total Assets of the
Company and its Consolidated Subsidiaries determined at the close of the
immediately preceding fiscal year, or (ii) the operations of such assets sold
(except those sold in the ordinary course of business) generated 15% or more of
the consolidated operating profit of the Company and its Consolidated
Subsidiaries during the immediately preceding fiscal year; provided, however,
that for purposes of the foregoing calculation, there shall not be included any
assets if a portion of the proceeds of such assets equal to the aggregate Book
Value thereof immediately prior to such sale was or is applied within 365 days
of the date of sale of such assets to either (A) the acquisition of Investments
useful and intended to be used in the operation of the business of the Company
and its Consolidated Subsidiaries and having a fair value (as determined in good
faith by the board of directors of the Company) at least equal to the Book Value
of the assets so disposed of, or (B) the prepayment at any applicable prepayment
Premium, on a pro rata basis, of Senior Funded Debt of the Company. It is
understood and agreed by the Company that any such proceeds paid and applied to
the prepayment of the Notes as hereinabove provided shall be prepaid as and to
the extent provided in §2.2.

Section 5.12. Repurchase of Notes. Neither the Company nor any Consolidated
Subsidiary or Affiliate, directly or indirectly, may repurchase or make any
offer to repurchase any Notes unless an offer has been made to repurchase Notes,
pro rata, from all holders of the Notes at the same time and upon the same
terms. In case the Company repurchases or otherwise acquires any Notes, such
Notes shall immediately thereafter be canceled and no Notes shall be issued in
substitution therefor. Without limiting the foregoing, upon the repurchase or
other acquisition of any Notes by the Company, any Consolidated Subsidiary or
any Affiliate, such Notes shall no longer be outstanding for purposes of any
section of this Agreement relating to the taking by the holders of the Notes of
any actions with respect hereto, including without limitation, §6.3, §6.4 and
§7.1.

Section 5.13. Transactions with Affiliates. The Company will not, and will not
permit any Consolidated Subsidiary to, enter into or be a party to any
transaction or arrangement with any Affiliate (including, without limitation,
the purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Affiliate), except transactions in the ordinary course of
and pursuant to the reasonable requirements of the Company’s or such
Consolidated Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Company or such Consolidated Subsidiary than would be obtained
in a comparable arm’s-length transaction with a Person other than an Affiliate.

Section 5.14. Termination of Pension Plans. The Company will not, and will not
permit any Consolidated Subsidiary to, withdraw from any Multiemployer Plan to
which it may hereafter contribute or permit any employee benefit plan hereafter
maintained by it to be terminated if such withdrawal or termination could result
in withdrawal liability (as described in Part 1 of Subtitle E of Title IV of
ERISA) or the imposition of a Lien on any property of the Company or any
Consolidated Subsidiary pursuant to Section 4068 of ERISA.

Section 5.15. Reports and Rights of Inspection. The Company will keep, and will
cause each Consolidated Subsidiary to keep, proper books of record and account
in which full and correct entries will be made of all dealings or transactions
of, or in relation to, the business and affairs of the Company or such
Consolidated Subsidiary, in accordance with GAAP consistently applied (except
for changes disclosed in the financial statements furnished to the Holders
pursuant to this §5.15 and concurred with by the independent registered public
accounting firm referred to in §5.15(b) hereof), and will furnish to each
Institutional Holder of the then outstanding Notes (in duplicate if so specified
below or otherwise requested):

(a) Quarterly Statements. As soon as available and in any event within 50 days
(or such period as is 5 Business Days greater than the period applicable to the
required filing date of the Company’s Quarterly Report on Form 10-Q) after the
end of each quarterly fiscal period (except the last) of each fiscal year,
copies of:

(1) consolidated balance sheets of the Company and its Consolidated Subsidiaries
as of the close of such quarterly fiscal period, setting forth in comparative
form the consolidated figures for the fiscal year then most recently ended,

(2) consolidated statements of operations of the Company and its Consolidated
Subsidiaries for such quarterly fiscal period and for the portion of the fiscal
year ending with such quarterly fiscal period, in each case setting forth in
comparative form the consolidated figures for the corresponding periods of the
preceding fiscal year, and

(3) consolidated statements of changes in net assets and cash flows of the
Company and its Consolidated Subsidiaries for the portion of the fiscal year
ending with such quarterly fiscal period, setting forth in comparative form the
consolidated figures for the corresponding period of the preceding fiscal year,

all in reasonable detail and certified as complete and correct by a Senior
Financial Officer of the Company;

(b) Annual Statements. As soon as available and in any event within 95 days (or
such period as is 5 Business Days greater than the period applicable to the
required filing date of the Company’s Annual Report on Form 10-K) after the
close of each fiscal year, copies of:

(1) consolidated balance sheets of the Company and its Consolidated Subsidiaries
as of the close of such fiscal year,

(2) consolidated statements of operations, changes in net assets and cash flows,
and

(3) consolidated statement of investments

setting forth in comparative form the consolidated figures for the preceding
fiscal year (except in the case of such statement of investments) and in each
case all in reasonable detail and accompanied by a report thereon of an
independent registered public accounting firm selected by the Company to the
effect that the consolidated financial statements present fairly, in all
material respects, the consolidated financial position of the Company and its
Consolidated Subsidiaries as of the end of the fiscal year being reported on and
the consolidated results of their operations, changes in net assets and cash
flows for said year in conformity with GAAP and that the examination of such
accountants in connection with such financial statements has been conducted in
accordance with generally accepted auditing standards and included such tests of
the accounting records and such other auditing procedures as said accountants
deemed necessary in the circumstances;

(c) Audit Reports. Promptly upon receipt thereof, one copy of each interim or
special audit made by an independent registered public accounting firm of the
books of the Company or any Consolidated Subsidiary and any management letter
received from such accountants;

(d) SEC and Other Reports. (i) Promptly upon their becoming available (or in the
case of registration statements, promptly after their becoming effective),
copies of all registration statements (other than the exhibits thereto and any
effective registration statements on Form S-8 or its equivalent), and reports on
Form 10-K, 10-Q, and 8-K (or their equivalents) filed by the Company with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor) or any national securities exchange, (ii) promptly upon the mailing
thereof to the shareholders of the Company generally, copies of all financial
statements, reports, and proxy statements so mailed, (iii) promptly upon the
issuance thereof, copies of all press releases issued by Company, and
(iv) promptly upon their becoming available, copies of any orders in any
proceedings to which the Company or any Consolidated Subsidiary is a party,
issued by any governmental agency, Federal or state, having jurisdiction over
the Company or any of its Consolidated Subsidiaries;

(e) ERISA Reports. Promptly upon the occurrence thereof, written notice of (i) a
Reportable Event with respect to any Plan hereafter maintained by the Company or
any ERISA Affiliate; (ii) the institution of any steps by the Company, any ERISA
Affiliate, the PBGC or any other person to terminate any such Plan; (iii) the
institution of any steps by the Company or any ERISA Affiliate to withdraw from
any such Plan; (iv) a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA in connection with any such Plan; (v) any material
contingent liability of the Company or any Consolidated Subsidiary with respect
to any post-retirement welfare liability hereafter existing; or (vi) the taking
of any action by, or the threatening of the taking of any action by, the
Internal Revenue Service, the Department of Labor or the PBGC with respect to
any of the foregoing;

(f) Officer’s Certificates. Within the periods provided in paragraphs (a) and
(b) above, a certificate of a Senior Financial Officer of the Company stating
that such officer has reviewed the provisions of this Agreement and setting
forth: (i) the information and computations (in sufficient detail) required in
order to establish whether the Company was in compliance with the requirements
of §5.6 through §5.11 at the end of the period covered by the financial
statements then being furnished and (ii) whether there existed as of the date of
such financial statements and whether, to the best of such officer’s knowledge,
there exists on the date of the certificate or existed at any time during the
period covered by such financial statements any Default or Event of Default and,
if any such condition or event exists on the date of the certificate, specifying
the nature and period of existence thereof and the action the Company is taking
and proposes to take with respect thereto;

(g) Accountant’s Certificates. Within the period provided in paragraph (b)
above, a certificate of the accountants who render an opinion with respect to
such financial statements acknowledging that the Company was in compliance with
the financial covenants of §5.6, §5.7 and §5.8(a), (b) and (c), and setting
forth the procedures used to make such determination; and

(h) Requested Information. With reasonable promptness, such other data and
information as any Institutional Holder may reasonably request.

Without limiting the foregoing, the Company will permit each Institutional
Holder of the then outstanding Notes (or such Persons as such Holder may
designate), to visit and inspect, under the Company’s guidance, any of the
properties of the Company or any Consolidated Subsidiary, to examine all of
their books of account, records, reports and other papers, to make copies and
extracts therefrom and to discuss their respective affairs, finances and
accounts with their respective officers, employees, and independent registered
public accounting firm (and by this provision the Company authorizes said
accountants to discuss with such Holder the finances and affairs of the Company
and its Consolidated Subsidiaries) all at such reasonable times and as often as
may be reasonably requested. Any visitation shall be at the sole expense of such
Institutional Holder, unless a Default or Event of Default shall have occurred
and be continuing or the Holder of any Note or of any other evidence of
Indebtedness of the Company or any Consolidated Subsidiary gives any written
notice or takes any other action with respect to a claimed default, in which
case, any such visitation or inspection shall be at the sole expense of the
Company.



    Section 6. Events of Default and Remedies Therefor.

Section 6.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” as such term is used herein:

(a) Default shall occur in the payment of interest on any Note when the same
shall have become due and such default shall continue for more than five
Business Days; or

(b) Default shall occur in the making of any payment of the principal of any
Note or Premium, if any, thereon at the expressed or any accelerated maturity
date or at any date fixed for prepayment; or

(c) Default shall be made in the payment when due (whether by lapse of time, by
declaration, by call for redemption or otherwise) of the principal of or
interest on any Consolidated Debt (other than the Notes) of the Company or any
Consolidated Subsidiary having an aggregate unpaid principal amount in excess of
$15,000,000 and such default shall continue beyond the period of grace, if any,
allowed with respect thereto; or

(d) Default or the happening of any event shall occur under any indenture,
agreement or other instrument under which Consolidated Debt of the Company or
any Consolidated Subsidiary having an aggregate unpaid principal amount in
excess of $15,000,000 may be issued and such default or event shall continue for
a period of time sufficient to permit the acceleration of the maturity of such
Consolidated Debt or the Company or a Consolidated Subsidiary has become
obligated to purchase such Consolidated Debt or one or more Persons have the
right to require the Company or any Consolidated Subsidiary to purchase such
Consolidated Debt; or

(e) Default shall occur in the observance or performance of any covenant or
agreement contained in §5.6 through §5.11 or §6.2 and such default shall
continue for more than five Business Days; or

(f) Default shall occur in the observance or performance of any other provision
of this Agreement which is not remedied within 30 days after the earlier of
(i) the day on which a Senior Financial Officer first obtains actual personal
knowledge of such default, or (ii) the day on which written notice thereof is
given to the Company by the Holder of any Note; or

(g) Any representation or warranty made by the Company herein, or made by the
Company in any statement or certificate furnished by the Company in connection
with the consummation of the issuance and delivery of the Notes or furnished by
the Company pursuant hereto, is untrue in any material respect as of the date of
the issuance or making thereof; or

(h) Final judgment or final judgments for the payment of money aggregating in
excess of $15,000,000 is or are outstanding against the Company or any Material
Subsidiary or against any property or assets of the Company or any Material
Subsidiary and any such final judgment or final judgments have remained unpaid,
unvacated, unbonded or unstayed by appeal or otherwise for a period of 60 days
from the date of its entry; or

(i) A custodian, liquidator, receiver or similar official is appointed for the
Company or any Material Subsidiary or for the major part of its property and is
not discharged within 60 days after such appointment; or

(j) The Company or any Material Subsidiary becomes insolvent or bankrupt, is
generally not paying its debts as they become due or makes an assignment for the
benefit of creditors, or the Company or any Material Subsidiary applies for or
consents to the appointment of a custodian, liquidator, trustee or receiver for
the Company or such Material Subsidiary or for the major part of its property;
or

(k) Bankruptcy, reorganization, arrangement or insolvency proceedings, or other
proceedings for relief under any bankruptcy or similar law or laws for the
relief of debtors, are instituted by or against the Company or any Material
Subsidiary and, if instituted against the Company or such Material Subsidiary,
are consented to or are not dismissed within 60 days after such institution.

Section 6.2. Notice to Holders. When any Event of Default described in the
foregoing §6.1 has occurred, or if the Holder of any Note or of any other
evidence of Debt of the Company gives any notice or takes any other action with
respect to a claimed default, the Company agrees to give notice within three
Business Days of such event to all holders of the Notes then outstanding.

Section 6.3. Acceleration of Maturities. When any Event of Default described in
paragraph (a) or (b) of §6.1 has happened and is continuing, any Holder of any
Note may declare the entire principal and all interest accrued on such Holder’s
Notes to be and such Notes shall thereupon become, forthwith due and payable,
without any presentment, demand, protest or other notice of any kind, all of
which are hereby waived. When any Event of Default described in paragraphs (a)
through (i), inclusive, of §6.1 has happened and is continuing, the Holder or
Holders of 51% or more of the principal amount of Notes at the time outstanding
may, by notice to the Company, declare the entire principal and all interest
accrued on all Notes to be, and all Notes shall thereupon become, forthwith due
and payable, without any presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived. When any Event of Default
described in paragraph (j) or (k) of §6.1 has occurred, then all outstanding
Notes shall immediately become due and payable without presentment, demand or
notice of any kind. Upon any Note becoming due and payable as a result of any
Event of Default as aforesaid, the Company will forthwith pay to the Holder of
such Note the entire principal and interest accrued on such Note and (to the
extent permitted by applicable law) an amount as liquidated damages for the loss
of the bargain evidenced hereby (and not as a penalty) equal to the applicable
Make-Whole Amount which the Company would be obligated to pay if the Notes were
being prepaid pursuant to §2.2, determined as of the date on which such Note
shall so become due and payable. No course of dealing on the part of the Holder
or Holders of any Notes nor any delay or failure on the part of any Holder of
Notes to exercise any right shall operate as a waiver of such right or otherwise
prejudice such Holder’s rights, powers and remedies. The Company further agrees,
to the extent permitted by law, to pay to the Holder or Holders of the Notes all
costs and expenses incurred by them in the collection of any Notes upon any
default hereunder or thereon, including reasonable compensation to such Holder’s
or Holders’ attorneys for all services rendered in connection therewith.

Section 6.4. Rescission of Acceleration. The provisions of §6.3 are subject to
the condition that if the principal of and accrued interest on all or any
outstanding Notes have been declared immediately due and payable by reason of
the occurrence of any Event of Default described in paragraphs (a) through (i),
inclusive, of §6.1, the holders of 66-2/3% in aggregate principal amount of the
Notes then outstanding may, by written instrument filed with the Company,
rescind and annul such declaration and the consequences thereof, provided that
at the time such declaration is annulled and rescinded:

(a) no judgment or decree has been entered for the payment of any monies due
pursuant to the Notes or this Agreement;

(b) all arrears of interest upon all the Notes and all other sums payable under
the Notes and under this Agreement (except any principal, interest or Premium,
if any, on the Notes which has become due and payable solely by reason of such
declaration under §6.3) shall have been duly paid; and

(c) each and every other Default and Event of Default shall have been made good,
cured or waived pursuant to §7.1;

and provided further, that no such rescission and annulment under this §6.4
shall extend to or affect any subsequent Default or Event of Default or impair
any right consequent thereto.



    Section 7. Amendments, Waivers and Consents.

Section 7.1. Consent Required. Any term, covenant, agreement or condition of
this Agreement may, with the consent of the Company, be amended or compliance
therewith may be waived (either generally or in a particular instance and either
retroactively or prospectively), if the Company has obtained the consent in
writing of the Holders of at least 51% in aggregate principal amount of
outstanding Notes; provided that without the written consent of the Holders of
all of the Notes then outstanding, no such amendment or waiver shall be
effective (i) which will change the time of payment of the principal of or the
interest on any Note, change the principal amount thereof, reduce the rate of
interest thereon or change the method of computation of the Make-Whole Amount,
or (ii) which will change any of the provisions with respect to optional
prepayments or (iii) which will change the percentage of holders of the Notes
required to consent to any such amendment or waiver of any of the provisions of
this §7 or §6.

Section 7.2. Solicitation of Holders. So long as there are any Notes
outstanding, the Company will not solicit, request or negotiate for or with
respect to any proposed waiver or amendment of any of the provisions of this
Agreement or the Notes unless each Holder of Notes (irrespective of the amount
of Notes then owned by it) shall be informed thereof by the Company and shall be
afforded the opportunity of considering the same and shall be supplied by the
Company with sufficient information to enable it to make an informed decision
with respect thereto. The Company will not, directly or indirectly, pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, to any Holder of Notes as consideration for or as an
inducement to entering into by any Holder of Notes of any waiver or amendment of
any of the terms and provisions of this Agreement or the Notes unless such
remuneration is concurrently paid on the same terms, ratably to each Holder of
Notes then outstanding even if such Holder did not consent to such waiver or
amendment.

Section 7.3. Effect of Amendment or Waiver. Any such amendment or waiver shall
apply equally to all of the Holders of the Notes and shall be binding upon them,
upon each future Holder of any Note and upon the Company, whether or not such
Note shall have been marked to indicate such amendment or waiver. No such
amendment or waiver shall extend to or affect any obligation not expressly
amended or waived or impair any right consequent thereon.



    Section 8. Interpretation of Agreement; Definitions.

Section 8.1. Definitions. Unless the context otherwise requires, the terms
hereinafter set forth when used herein shall have the following meanings and the
following definitions shall be equally applicable to both the singular and
plural forms of any of the terms herein defined:

“Adequate Rating” means a senior unsecured debt rating of A- or higher by
Standard & Poor’s Rating Services or Fitch Ratings, or a rating of A3 or higher
by Moody’s Investors Services.

“Adjusted EBIT” means, for any period with respect to the Company and its
Consolidated Subsidiaries on a consolidated basis, income after deduction of all
expenses and other proper charges other than taxes and Interest Expense, all as
determined in accordance with GAAP.

“Affiliate” shall mean any Person (other than a Consolidated Subsidiary) which
(i) directly or indirectly, or through one or more intermediaries controls, or
is controlled by, or is under common control with, the Company,
(ii) beneficially owns or holds 5% or more of any class of the Voting Stock of
the Company or iii) 5% or more of the Voting Stock (or in the case of a Person
which is not a corporation, 5% or more of the equity interest) of which is
beneficially owned by the Company or a Subsidiary. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of Voting Stock, by contract or otherwise, other than by investment
advisory contracts entered into in the ordinary course of business of the
Company or a Subsidiary of the Company.

“Asset Coverage Ratio” shall mean on a consolidated basis for the Company and
its Consolidated Subsidiaries the ratio which the value of total assets, less
all liabilities and indebtedness not represented by senior securities (all as
determined pursuant to the Investment Company Act and any orders of the
Securities and Exchange Commission issued to the Company thereunder), bears to
the aggregate amount of senior securities representing indebtedness of the
Company and its Consolidated Subsidiaries.

“Bank Credit Agreement” means the Credit Agreement between the Banks and the
Company dated as of September 30, 2005, as amended from time to time, pursuant
to which the Banks have extended credit to the Company, and any renewals,
extensions or replacements thereof.

“Banks” means the banks or financial institutions which are party to the Bank
Credit Agreement from time to time.

“Book Value” means, with respect to any asset at any time, the cost thereof as
the same would be reflected on a consolidated balance sheet of the Company and
its Consolidated Subsidiaries as at such time prepared in accordance with GAAP.

“Business Day” shall mean (a) for the purposes of computation of the Make-Whole
Amount only, any day of the week (excluding Saturday or Sunday) on which banks
in New York, New York are not obligated by law to close and (b) for the purposes
of any other provision of this Agreement any day of the week (excluding Saturday
or Sunday) on which banks in Washington, D.C. and New York, New York are not
obligated by law to close.

“Capitalized Lease” shall mean any lease the obligation for Rentals with respect
to which is required to be capitalized on a consolidated balance sheet of the
lessee and its Subsidiaries in accordance with GAAP.

“Capitalized Rentals” of any Person shall mean as of the date of any
determination thereof the amount at which the aggregate Rentals due and to
become due under all Capitalized Leases under which such Person is a lessee
would be reflected as a liability on a consolidated balance sheet of such
Person.

“Code” shall mean the Internal Revenue Code of 1986, as amended and the rules
and regulations promulgated thereunder.

“Consolidated Debt” shall mean as of the date of any determination thereof, the
aggregate unpaid amount of all Debt of the Company and its Consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Shareholders’ Equity” as of the date of determination thereof,
shall mean the total shareholders’ equity of the Company and its Consolidated
Subsidiaries as the same would appear on a consolidated balance sheet of the
Company and its Consolidated Subsidiaries prepared as of such date in accordance
with GAAP, including, in any case, common stock of the Company (valued at cost)
held in the Allied Capital Corporation deferred compensation trusts and
Permitted Preferred Stock of the Company and its Consolidated Subsidiaries but
excluding any stock, common or preferred, not both issued and outstanding.

“Consolidated Subsidiary” shall mean any Subsidiary which is required to be
consolidated on financial statements of the Company prepared in accordance with
GAAP.

“Consolidated Total Assets” shall mean total assets of the Company and its
Consolidated Subsidiaries on a consolidated basis.

“Debt” means, with respect to any Person, without duplication,

(a) its liabilities for borrowed money;

(b) all liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

(c) its Capitalized Rentals;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all liabilities under Interest Rate Swaps entered into for the purpose of
hedging currency risk with respect to Debt; and

(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP. Any amount receivable by the Company or any of its
Consolidated Subsidiaries under an Interest Rate Swap referred to in clause
(e) above, as determined in accordance with the definition of Interest Rate
Swap, shall apply as an offset in the calculation of the total amount of Debt if
and only if (i) the counterparty in such Interest Rate Swap has an Adequate
Rating or (ii) in the event such counterparty ceases to maintain an Adequate
Rating, such counterparty has posted collateral to the benefit of the Company or
the relevant Consolidated Subsidiary to secure such receivable, in which case,
the amount of such receivable that shall apply as an offset in the calculation
of the total amount of Debt shall be limited to the fair market value of such
collateral.

“Default” shall mean any event or condition the occurrence of which would, with
the lapse of time or the giving of notice, or both, constitute an Event of
Default.

“Disclosure Materials” shall mean the Company’s December 31, 2005 Form 10-K and
its current reports filed on Form 8-K subsequent to December 31, 2005.

“Equity Issuance” means any issuance or sale by a Person of its capital stock or
other similar equity security, or any warrants, options or similar rights to
acquire, or securities convertible into or exchangeable for, such capital stock
or other similar equity security.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA shall be construed to also refer to any successor sections.

“ERISA Affiliate” shall mean any corporation, trade or business that is, along
with the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in section 414(b) and 414(c),
respectively, of the Code or Section 4001 of ERISA.

“Event of Default” shall have the meaning set forth in §6.1.

“Existing Notes” means the notes issued by the Company pursuant to the Existing
Note Agreements.

“Existing Note Agreements” means (i) the Note Agreement dated as of October 15,
2001, pursuant to which the Company has issued its $150,000,000 7.16% Senior
Notes, due October 15, 2006, and any replacement or renewal thereof, (ii) the
Note Agreement dated as of May 14, 2003, pursuant to which the Company has
issued its $153,000,000 5.45% Senior Notes, Series A due May 14, 2008 and its
$147,000,000 6.05% Senior Notes, Series B due May 14, 2010, and any replacement
or renewal thereof, (iii) the Note Agreement dated as March 25, 2004, pursuant
to which the Company has issued its €5,000,000 5.703% Senior Notes, Euro Series
due March 25, 2009 and its £5,000,000 7.343% Senior Notes, Sterling Series due
March 25, 2009, and any replacement or renewal thereof, (iv) the Note Agreement
dated as of November 15, 2004, pursuant to which the Company has issued its
$252,500,000 5.53% Senior Notes, Series A due November 15, 2009 and its
$72,500,000 5.99% Senior Notes, Series B due November 15, 2011, and any
replacement or renewal thereof, and (v) the Note Agreement dated as of
October 13, 2005, pursuant to which the Company has issued its $261,000,000
6.15% Senior Notes, Series A due October 13, 2010 and its $89,000,000 6.34%
Senior Notes, Series B due October 13, 2012, and any replacement or renewal
thereof.

“GAAP” shall mean generally accepted accounting principles at the time in the
United States.

“Guaranties” by any Person shall mean all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing, or in effect guaranteeing, any
Indebtedness, dividend or other obligation of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person: (i) to purchase such Indebtedness or obligation or
any property or assets constituting security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of such Indebtedness or obligation, (y) to
maintain working capital or other balance sheet condition or otherwise to
advance or make available funds for the purchase or payment of such Indebtedness
or obligation, (iii) to lease property or to purchase Securities or other
property or services primarily for the purpose of assuring the owner of such
Indebtedness or obligation of the ability of the primary obligor to make payment
of the Indebtedness or obligation, or (iv) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
Guaranty in respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

“Holder” shall mean any Person which is, at the time of reference, the
registered Holder of any Note.

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable preferred stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capitalized Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of unreimbursed drawings under letters of
credit or instruments serving a similar function issued or accepted for its
account by banks and other financial institutions (whether or not representing
obligations for borrowed money);

(f) Interest Rate Swaps of such Person; and

(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Institutional Holder” shall mean any Holder which is an insurance company,
bank, savings and loan association, trust company, investment company,
charitable foundation, employee benefit plan (as defined in ERISA) or other
institutional investor or any other similar financial institution which is not
principally engaged in, or has one of its important activities, in the business
of making small business investments of the type made by the Company.

“Intercreditor Agreement” means an intercreditor agreement pursuant to which the
Banks, the holders of the Existing Notes and the Holders of the Notes have
agreed to share payments made by any Consolidated Subsidiary under a Subsidiary
Existing Note Guaranty, a Subsidiary Note Guaranty or a Subsidiary Bank Guaranty
on an equal and ratable basis.

“Interest Expense” means, with respect to a Person and for any period, the total
consolidated interest expense (including, without limitation, capitalized
interest expense and interest expense attributable to Capitalized Leases) of
such Person and in any event shall include all interest expense with respect to
any Debt in respect of which such Person is wholly or partially liable.

“Interest Rate Swap” means a currency swap, an interest rate swap or other
currency or interest rate hedge entered into by the Company or a Consolidated
Subsidiary. For the purposes of this Agreement, the amount of the obligation
(whether positive or negative) under any Interest Rate Swap shall be the amount
payable or receivable by the Company or any of its Consolidated Subsidiaries
determined in respect thereof as of the end of the then most recently ended
fiscal quarter of such Person, based on the assumption that such Interest Rate
Swap had terminated at the end of such fiscal quarter, and in making such
determination, if any agreement relating to such Interest Rate Swap provides for
the netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and all rules and regulations promulgated thereunder.

“Investments” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in any Person, whether by acquisition of shares of
capital stock, Indebtedness or other obligations or Securities or by loan,
advance, capital contribution or otherwise.

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances (including, with respect to
stock, stockholder agreements, voting trust agreements, buy-back agreements and
all similar arrangements) affecting property. For the purposes of this
Agreement, the Company or any Consolidated Subsidiary shall be deemed to be the
owner of any property which it has acquired or holds subject to a conditional
sale agreement, Capitalized Lease or other arrangement pursuant to which title
to the property has been retained by or vested in some other Person for security
purposes and such retention or vesting shall constitute a Lien.

“Make-Whole Amount” means, with respect to a Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means the principal of any Note that is to be prepaid
pursuant to §2.2 or has become or is declared to be immediately due and payable
pursuant to §6.3, as the context requires.

“Discounted Value” means, with respect to the Called Principal of a Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of a Note,
0.50% over the yield to maturity implied by (i) the yields reported, as of
10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “PX-1” of the Bloomberg Financial Markets Services Screen (or such other
display as may replace PX-1 of the Bloomberg Financial Markets Services Screen)
for actively traded on-the-run U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date, or (ii) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable (including by way of
interpolation), the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded on-the-run U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. Such implied yield will be determined, if necessary,
by (a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the actively traded on-the-run U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life and (2) the
actively traded on-the-run U.S. Treasury security with the maturity closest to
and less than the Remaining Average Life.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of a
Note, all payments of such Called Principal and interest thereon that would be
due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to §2.2 or §6.3.

“Settlement Date” means, with respect to the Called Principal of a Note, the
date on which such Called Principal is to be prepaid pursuant to §2.2 or has
become or is declared to be immediately due and payable pursuant to §6.3, as the
context requires.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Consolidated Subsidiaries taken as a whole, or (b) the ability of the
Company to perform its obligations under this Agreement and the Notes, or
(c) the validity or enforceability of this Agreement or the Notes.

“Material Subsidiary” shall mean any Consolidated Subsidiary which has total
assets having a value (determined in accordance with the valuation method
pursuant to GAAP) greater than or equal to $60,000,000.

“Multiemployer Plan” shall have the same meaning as in ERISA.

“Net Proceeds” means, with respect to an Equity Issuance by a Person, the
aggregate amount of all cash received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Notes” shall have the meaning set forth in §1.1.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Permitted Preferred Stock” means preferred stock that is issued from time to
time by a Consolidated Subsidiary for the purpose of qualifying such
Consolidated Subsidiary as a real estate investment trust under Sections 856
through 860 of the Code and having an aggregate stated value not exceeding
$500,000 at any one time outstanding, provided that in any event Permitted
Preferred Stock shall not include any Voting Stock.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by the Company or any ERISA Affiliate for
employees of the Company or any ERISA Affiliate or (ii) has at any time within
the preceding five years been maintained, or contributed to, by the Company or
any Person which was at such time an ERISA Affiliate for employees of the
Company or of any Person which was at such time an ERISA Affiliate.

“Priority Debt” means (without duplication) the sum of (i) all Debt of the
Company and its Consolidated Subsidiaries secured by a Lien, (ii) all
liabilities of the Company and its Consolidated Subsidiaries under Interest Rate
Swaps entered into for the purpose of hedging interest rate risk with respect to
Debt, if and only if such liabilities are secured by a Lien, (iii) all unsecured
Debt of Consolidated Subsidiaries, and (iv) all unsecured liabilities of
Consolidated Subsidiaries under Interest Rate Swaps entered into for the purpose
of hedging interest rate risk with respect to Debt (excluding in each case, any
Debt or liability owing to the Company or another Consolidated Subsidiary).

“Premium” means the Make-Whole Amount.

“Purchaser” shall have the meaning set forth in §1.1.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Rentals” shall mean and include as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Company or any Consolidated Subsidiary, as lessee or sublessee
under a lease of real or personal property, but shall be exclusive of any
amounts required to be paid by the Company or any Consolidated Subsidiary
(whether or not designated as rents or additional rents) on account of
maintenance, repairs, insurance, taxes and similar charges. Fixed rents under
any so-called “percentage leases” shall be computed solely on the basis of the
minimum rents, if any, required to be paid by the lessee regardless of sales
volume or gross revenues.

“Reportable Event” shall have the same meaning as in ERISA.

“SBA” shall mean the United States Small Business Administration.

“Securities Act” means the Securities Act of 1933, as amended from time to time
or any successor legislation.

“Security” shall have the same meaning as in Section 2(1) of the Securities Act.

“Senior Financial Officer” means the chief financial officer, chief operating
officer, principal accounting officer, treasurer or controller of the Company.

“Senior Funded Debt” means any Debt of the Company which is classified as long
term debt in accordance with GAAP (including, without limitation, the Bank
Credit Agreement) other than Subordinated Debt.

“Subordinated Debt” means all unsecured Debt of the Company which shall contain
or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of the Company (including, without
limitation, the obligations of the Company under the Notes).

“Subsidiary” with respect to any Person shall mean (i) any corporation,
partnership, association or other business entity at least 50% of the
outstanding shares of Voting Stock or similar interests of which are owned,
directly or indirectly, by such Person (including, without limitation, any
limited partnership in which such Person, directly or indirectly, shall have at
least a 50% vote on matters as to which limited partners may vote), (ii) any
general or limited partnership of which such Person shall be a general partner
or as to which such Person otherwise shall have unlimited liability, (iii) any
general or limited partnership a general partner of which can be changed or
removed by such Person (other than removals that could be accomplished by
voluntary withdrawal of such general partner only), or (iv) any general or
limited partnership in which (x) the amount represented by such Person’s capital
account shall be equal to at least 50% of the aggregate amount represented by
the total of all partners’ capital accounts or (y) such Person shall be
allocated at least 50% of the profit (or loss) or distributable cash of the
partnership; provided, however, that the term “Subsidiary”, when used in this
Agreement without reference to any particular Person, shall mean a Subsidiary of
the Company.

“Subsidiary Bank Guaranty” means any agreement pursuant to which a Consolidated
Subsidiary has guaranteed the Debt of the Company under the Bank Credit
Agreement.

“Subsidiary Existing Note Guaranty” means any agreement pursuant to which a
Consolidated Subsidiary has guaranteed the Debt of the Company under the
Existing Notes.

“Subsidiary Note Guaranty” means any agreement pursuant to which a Consolidated
Subsidiary has guaranteed the Debt of the Company under the Notes.

“Voting Stock” shall mean Securities of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).

“Wholly-Owned” when used in connection with any Subsidiary shall mean a
Subsidiary of which all of the issued and outstanding shares of stock (except
shares required as directors’ qualifying shares and Permitted Preferred Stock)
shall be owned by the Company and/or one or more of its Wholly-Owned
Subsidiaries.

Section 8.2. Accounting Principles. Where the character or amount of any asset
or liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be done in accordance with GAAP, to
the extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.

Section 8.3. Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether the action in question
is taken directly or indirectly by such Person.

Section 8.4. Schedules and Exhibits; Sections. References to a “Schedule” or an
“Exhibit” are, unless otherwise specified, references to a Schedule or an
Exhibit attached to this Agreement. References to a “Section” are, unless
otherwise specified, references to a Section of this Agreement.



    Section 9. Miscellaneous.

Section 9.1. Registered Notes. The Company shall cause to be kept at the
principal office of the Company a register for the registration and transfer of
the Notes (hereinafter called the “Note Register”) and the Company will register
or transfer or cause to be registered or transferred as hereinafter provided any
Note issued pursuant to this Agreement.

At any time and from time to time the Holder of any Note may transfer such Note
to another Institutional Holder upon surrender thereof at the principal office
of the Company duly endorsed or accompanied by a written instrument of transfer
duly executed by the Holder of such Note or its attorney duly authorized in
writing.

The Person in whose name any registered Note shall be registered shall be deemed
and treated as the owner and Holder thereof for all purposes of this Agreement.
Payment of or on account of the principal, Premium, if any, and interest on any
registered Note shall be made to or upon the written order of such registered
Holder.

Section 9.2. Exchange of Notes. At any time and from time to time, upon not less
than ten days’ notice to that effect given by the Holder of any Note initially
delivered or of any Note substituted therefor pursuant to §9.1, this §9.2 or
§9.3, and, upon surrender of such Note at its office, the Company will deliver
in exchange therefor, without expense to such Holder, except as set forth below,
a Note for the same aggregate principal amount as the then unpaid principal
amount of the Note so surrendered, or Notes in the denomination of $500,000 or
any amount in excess thereof as such Holder shall specify, dated as of the date
to which interest has been paid on the Note so surrendered or, if such surrender
is prior to the payment of any interest thereon, then dated as of the date of
issue, registered in the name of such one or more Institutional Holders as may
be designated by such Holder, and otherwise of the same form and tenor as the
Notes so surrendered for exchange. The Company may require the payment of a sum
sufficient to cover any stamp tax or governmental charge imposed upon such
exchange or transfer. Any transferee, by its acceptance of a Note registered in
its name (or the name of its nominee), shall be deemed to have made the
representations set forth in §3.2.

Section 9.3. Loss, Theft, Etc. of Notes. Upon receipt of evidence satisfactory
to the Company of the loss, theft, mutilation or destruction of any Note, and in
the case of any such loss, theft or destruction upon delivery of a bond of
indemnity in such form and amount as shall be reasonably satisfactory to the
Company, or in the event of such mutilation upon surrender and cancellation of
the Note, the Company will make and deliver without expense to the Holder
thereof, a new Note, of like tenor, in lieu of such lost, stolen, destroyed or
mutilated Note. If the Purchaser or any subsequent Institutional Holder is the
owner of any such lost, stolen or destroyed Note, then the affidavit of an
authorized officer of such owner, setting forth the fact of loss, theft or
destruction and of its ownership of such Note at the time of such loss, theft or
destruction shall be accepted as satisfactory evidence thereof and no further
indemnity shall be required as a condition to the execution and delivery of a
new Note other than the written agreement of such owner to indemnify the
Company.

Section 9.4. Expenses, Stamp Tax Indemnity. Whether or not the transactions
herein contemplated shall be consummated, the Company agrees to pay directly all
of the Purchaser’s reasonable out-of-pocket expenses in connection with the
preparation, execution and delivery of this Agreement and the transactions
contemplated hereby, including but not limited to the reasonable charges and
disbursements of Chapman and Cutler LLP, special counsel to the Purchaser,
duplicating and printing costs and charges for shipping the Notes, adequately
insured to the Purchaser’s home office or at such other place as the Purchaser
may designate, the cost of obtaining a Private Placement Number for the Notes
from Standard & Poor’s Corporation, and all such reasonable expenses relating to
any amendment, waivers or consents pursuant to the provisions hereof, including,
without limitation, any amendments, waivers, or consents resulting from any
work-out, renegotiation or restructuring relating to the performance by the
Company of its obligations under this Agreement and the Notes. The Company also
agrees that it will pay and save the Purchaser harmless against any and all
liability with respect to stamp and other taxes, if any, which may be payable or
which may be determined to be payable in connection with the execution and
delivery of this Agreement or the Notes, (other than as specified in the
penultimate sentence of §9.2) whether or not any Notes are then outstanding. The
Company agrees to protect and indemnify the Purchaser against any liability for
any and all brokerage fees and commissions payable or claimed to be payable to
any Person in connection with the transactions contemplated by this Agreement
other than any Person retained by or acting on behalf of the Purchaser.

Section 9.5. Powers and Rights Not Waived; Remedies Cumulative. No delay or
failure on the part of the Holder of any Note in the exercise of any power or
right shall operate as a waiver thereof; nor shall any single or partial
exercise of the same preclude any other or further exercise thereof, or the
exercise of any other power or right, and the rights and remedies of the Holder
of any Note are cumulative to, and are not exclusive of, any rights or remedies
any such Holder would otherwise have.

Section 9.6. Notices. (a) All communications provided for hereunder shall be in
writing and shall (except as otherwise provided in clause (b) below) be, if to a
Holder, delivered or mailed prepaid by registered or certified mail or overnight
air courier, or by facsimile communication (with a confirming copy of any such
facsimile communication sent via overnight courier service), in each case
addressed to such Holder at its address appearing on Schedule I to this
Agreement or such other address as such Holder may designate to the Company in
writing, and if to the Company delivered or mailed by registered or certified
mail or overnight air courier, or by facsimile communication, to the Company at
1919 Pennsylvania Avenue, N.W., Washington, D.C. 20006, Attention: Kelly A.
Anderson or to such other address as the Company may in writing designate to the
Holders; provided, however, that a notice to a Holder by overnight air courier
shall only be effective if delivered to such Holder at a street address
designated for such purpose in Schedule I, and a notice to a Holder by facsimile
communication shall only be effective if made by confirmed transmission to such
Holder at a telephone number designated for such purpose in Schedule I, or, in
either case, as such Holder may designate to the Company in writing.

(b) Electronic mail and Internet and intranet websites may be used to distribute
routine communications, such as financial statements and other information as
provided in § 5.15, and to distribute this Agreement for execution by the
parties hereto; provided that upon the request of a Holder, copies of all such
information (other than Form 8-K filed with the Securities Exchange Commission)
will also be furnished to such Holder in the manner set forth in § 9.6(a).

Section 9.7. Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of the
Purchaser and to the benefit of its successors and assigns, including each
successive Holder.

Section 9.8. Survival of Covenants and Representations. All covenants,
representations and warranties made by the Company herein and in any
certificates delivered pursuant hereto, whether or not in connection with the
Closing Date, shall survive the closing and the delivery of this Agreement and
the Notes and shall terminate upon payment in full of all amounts due under the
Notes and this Agreement.

Section 9.9. Severability. Should any part of this Agreement for any reason be
declared invalid or unenforceable, such decision shall not affect the validity
or enforceability of any remaining portion, which remaining portion shall remain
in force and effect as if this Agreement had been executed with the invalid or
unenforceable portion thereof eliminated and it is hereby declared the intention
of the parties hereto that they would have executed the remaining portion of
this Agreement without including therein any such part, parts or portion which
may, for any reason, be hereafter declared invalid or unenforceable.

Section 9.10. Governing Law. This Agreement and the Notes issued and sold
hereunder shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

Section 9.11. Captions. The descriptive headings of the various Sections or
parts of this Agreement are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.

Section 9.12. Confidential Information. For the purposes of this §9.12,
“Confidential Information” means information delivered to the Purchaser by or on
behalf of the Company or a Consolidated Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, provided
that such term does not include information that (a) was publicly known or
otherwise known to the Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by the
Purchaser or any Person acting on the Purchaser’s behalf, (c) otherwise becomes
known to the Purchaser other than through disclosure by the Company or a
Subsidiary or (d) constitutes financial statements delivered to the Purchaser
under §5.15 that are otherwise publicly available. The Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by the Purchaser in good faith to protect confidential
information of third parties delivered to the Purchaser, provided that the
Purchaser may deliver or disclose Confidential Information to (i) its directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this §9.12, (iii) any other holder
of any Note, (iv) any Institutional Holder to which it sells or offers to sell
such Note or any part thereof or any participation therein (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this §9.12), (v) any Person from which it offers to
purchase any security of the Company (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this §9.12), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the National Association of Insurance Commissioners
or the Securities Valuation Office of the National Association of Insurance
Commissioners or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about the
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to the Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which the Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent the Purchaser may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Purchaser’s Notes and
this Agreement. Each Holder, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this §9.12 as though
it were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any Holder of information required to be
delivered to such Holder under this Agreement or requested by such Holder (other
than a Holder that is a party to this Agreement or its nominee), such Holder
will enter into an agreement with the Company embodying the provisions of this
§9.12.

The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Agreement may be executed in any
number of counterparts, each executed counterpart constituting an original but
all together only one agreement.



      Allied Capital Corporation



      By /s/ Kelly A. Anderson



    Name: Kelly A. Anderson

3





Accepted as of the date first written above.



      American Family Life Assurance Company

of Columbus



      By /s/ Mary Ellen Keim



    Name: Mary Ellen Keim
Title: Vice President, Fixed Income

4